Opinion issued October 30, 2008 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00676-CR
____________

ROBERT NORRIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 6  
Harris County, Texas
Trial Court Cause No. 1124550



MEMORANDUM  OPINION
	Because the reporter's record had not been filed,  and because no attorney
had made appearance on appellant's behalf, we abated this appeal and ordered a
hearing in the trial court.  Among the issues the trial judge was to consider was
whether appellant desired to prosecute the appeal. 
	In response to our order of abatement, appellant (1) has filed a motion to
dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We order the appeal reinstated, and we grant the motion.  Accordingly, the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).	 
1.    	Appellant Robert Norris and his counsel have both signed the motion to
dismiss.